FILED
                     UNITED STATES COURT OF APPEALS                       MAR 19 2010

                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                      U .S. C O U R T OF APPE ALS




KAREN KOCHARYAN,                                No. 06-72564

              Petitioner,                       Agency No. A097-613-841

  v.
                                                ORDER
ERIC H. HOLDER Jr., Attorney General,

              Respondent.




Before: HAWKINS and THOMAS, Circuit Judges, and KORMAN, * District
Judge.

        The court hereby withdraws its Memorandum disposition filed November 16,

2009.

        The Petitioner’s unopposed motion to dismiss the petition for review as moot

is granted.

        PETITION DISMISSED.

        The mandate shall issue forthwith.




        *
        The Honorable Edward R. Korman, Senior United States District Judge for
the Eastern District of New York, sitting by designation.